Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses circuits and methods for radio frequency measurements, filtering, and associated spectral analysis. The prior art does not teach or fairly suggest, as a whole, an RF power detector sensor module having an RF power detector sensor input and having a transceiver for receiving instructions from and transmitting RF power detector measurements of an RF signal; a spectrum analyzer sensor module having a spectrum analyzer input and having a transceiver for receiving instructions from and transmitting spectral analyses of an RF input at the spectrum analyzer input to a receiver module; an RF interference and noise filtering sensor module having a transmitter for transmitting an RF signal, and having a transceiver for receiving instructions from and transmitting information to the receiver module; a dual function sensor module having a simultaneously operable spectrum analyzer and RF power detector, and a transceiver for receiving instructions from and for transmitting information to the receiver module; and the receiver module having a transceiver for transmitting instructions to and receiving data from the RF power detector sensor module, the spectrum analyzer sensor module, the RF interference and noise filtering sensor module and the dual function sensor module.  When considering all the respective claim limitations as a whole and in combination, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648